FILED
                            NOT FOR PUBLICATION                               MAR 27 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


TREASURY SOLUTIONS HOLDINGS,                     No. 12-15239
INC., a Georgia corporation; et al.,
                                                 D.C. No. 3:10-cv-00031-ECR-
              Plaintiffs - Appellants,           WGC

  v.
                                                 MEMORANDUM*
UPROMISE, INC., a Delaware
corporation; et al.,

              Defendants - Appellees,

  And

JOHN DOES, 1 through 10, individuals; et
al.,

              Defendants.


                  Appeal from the United States District Court
                           for the District of Nevada
               Edward C. Reed, Jr., Senior District Judge, Presiding

                      Argued and submitted March 11, 2014
                            San Francisco, California


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: FARRIS, REINHARDT, and TASHIMA, Circuit Judges.

      This case arises from the alleged tortious interference with a contract to

provide management services for Nevada’s college savings plan. The district court

dismissed the complaint for failure to state a claim, relying solely on the ground

that the claim was barred by the relevant statute of limitations (although the court

mentioned other pleading deficiencies upon which it did not rely). This court has

jurisdiction pursuant to 28 U.S.C. § 1291 as the review of a final judgment of a

district court. A dismissal under Rule 12(b)(6) is reviewed de novo. Cook v.

Brewer, 637 F.3d 1002, 1004 (9th Cir. 2011). We REVERSE.

      The claim is not barred by the statute of limitations. Nevada has a “general

rule” that applies in all cases unless otherwise specified: “a cause of action accrues

when the wrong occurs and a party sustains injuries for which relief could be

sought.” Petersen v. Bruen, 792 P.2d 18, 20 (Nev. 1990); see also Orr v. Bank of

Am., NT & SA, 285 F.3d 764, 780 (9th Cir. 2002) (applying Nevada law). In this

case, the alleged “wrong” occurred when the intentional interference took place

(the Ferko email of 10/26/06), but no injuries were sustained by the Plaintiffs until

the contract was breached when Nevada failed to pay fees due to Treasury

Solutions on some unspecified date in January 2007. The claim therefore must




                                          2
have accrued at some time within three years of December 28, 2009, the date the

complaint was filed, at which point the statute of limitations had not yet run.

      REVERSED.




                                          3